DECISION
This matter is before the Court on a motion by the Town Council of Richmond ("Richmond Council" or "Richmond") for summary judgment. The Richmond Council seeks a declaratory judgment invalidating an amendment to Charlestown's Zoning Ordinance (the "Ordinance") that the Town Council of Charlestown ("Charlestown Council") approved on November 14, 2005 (the "amendment"). The Richmond Council has also requested injunctive relief in the form of an Order requiring defendants Jodi LaCroix and John Matuza to depict a certain parcel of property as within Charlestown's R-40 zoning district. The Richmond *Page 1